ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
EHW Constructors, a Joint Venture             )      ASBCA No. 60549
                                              )
Under Contract No. N44255-12-C-3008           )

APPEARANCES FOR THE APPELLANT:                       G. Scott Walters, Esq.
                                                     Steven L. Reed, Esq.
                                                      Smith, Currie & Hancock LLP
                                                      Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Borro, Esq.
                                                      Navy Chief Trial Attorney
                                                     Henry D. Karp, Esq.
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The appeal has been withdrawn. Accordingly, it is dismissed from the Board's
docket with prejudice.

       Dated: 22 June 2016




       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60549, Appeal ofEHW
Constructors, a Joint Venture, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals